                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          DeAnna Douglas,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:17-cv-00303-FDW-DCK
                                      )
                 vs.                  )
                                      )
             Kathy Eudy               )
     University Place Nursing and
        Rehabilitation Center,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 12, 2020 Order.

                                               March 12, 2020
